Citation Nr: 0736190	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-25 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia, 
left knee, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for residuals of 
injury to right ankle, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1971 to June 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Providence, Rhode Island, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Chondromalacia, left knee, is currently primarily 
manifested by limitation of flexion to 90 degrees, muscle 
fatigue with stress testing, and subjective complaints of 
pain.  Arthritis is not shown by x-ray evidence.  Instability 
and/or subluxation are not clinically established. 

2.  Residuals of injury to right ankle is currently primarily 
manifested by pain and no more than moderate limitation of 
motion.  Malunion or nonunion of the tibia and fibula, 
ankylosis of the ankle, ankylosis of subastragalar or tarsal 
joint, and malunion of the os calcis or astragalus are not 
shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia, left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs), 5257, 
5260, 5261 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of injury to right ankle have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.40, 4.45, 4.71a, DC 5271 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in an October 2003 letter, which was issued before initial 
consideration of the claims on appeal.  VA informed the 
veteran of the types of evidence needed in claims for 
increased ratings.  The letter informed the veteran of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence pertaining to his 
claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The October 2003 notification letter did 
not include proper notice as to all of these elements; 
however, the Board finds no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The 
veteran was awarded service connection for left knee and 
right ankle disabilities in the 1970's; therefore, the first 
three elements are not in dispute.  The veteran is appealing 
the degrees of disability, demonstrating that he has actual 
knowledge of this element.  As there will be no further 
increase as a result of this decision, further information 
about effective dates is not needed.  Furthermore, the 
veteran was given notice as to degrees of disability and 
effective dates in a May 2006 letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, a 
statement from a union steward, private medical records, and 
service medical records.  There is no indication that any 
other treatment records exist that should be requested, or 
that any pertinent evidence has not been received.  A VA 
examination was provided in connection with this claim.  

The veteran's representative argues that the veteran should 
be afforded another VA examination as the last examination, 
from October 2003, is too old; the examiner did not review 
the veteran's claims file; and the examiner did not fully 
describe the impact of DeLuca testing.  The Board does not 
believe another VA examination is warranted.  The veteran was 
afforded a VA examination during the appeal period, and it 
does not appear that the veteran's disabilities have worsened 
requiring a new VA examination to determine the current level 
of disability.  For example, a May 2005 VA treatment report 
shows a full range of motion in the veteran's left knee and 
right ankle at that time.  Also, while the VA examiner did 
not review the veteran's claims file prior to examination the 
examination report shows that the history of the veteran's 
disabilities was taken into account.  The examiner notes the 
history of both the right ankle and left knee disabilities, 
including in-service and post-service injuries and treatment.  
Additionally, the examiner specifically notes a review of 
some private documents from the veteran's private physician.  
The examiner does note muscle fatigue with DeLuca testing, 
which is explained in the report of physical examination as 
15/20 left knee kicks with a two-pound ankle weight applied 
to the ankle.  As such, the Board finds that additional 
development by way of another examination would be redundant 
and unnecessary.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Rating

The veteran asserts that both his service connected 
chondromalacia, left knee, and residuals of injury to right 
ankle are more disabling than currently evaluated.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally id.; 38 C.F.R. § 4.1.  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran warrants an evaluation in excess of 10 percent 
for chondromalacia, left knee, or residuals of injury to 
right ankle.  

A. Left Knee

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including DC 5256 
(ankylosis), DC 5257 (other impairment, including recurrent 
subluxation or lateral instability), DC 5258 (dislocated 
semilunar cartilage), DC 5259 (symptomatic removal of 
semilunar cartilage), DC 5260 (limitation of flexion), 
DC 5261 (limitation of extension), DC 5262 (impairment of the 
tibia and fibula), and DC 5263 (genu recurvatum).  

According to DC 5257, which rates impairment resulting from 
other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 
20 percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, DC 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, 
pain is inapplicable to ratings under DC 5257 because it is 
not predicated on loss of range of motion.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).   

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.  

Traumatic arthritis is rated analogous to degenerative 
arthritis under DC 5003.  See 38 C.F.R. § 4.71a, DCs 5003, 
5010 (2007).  Degenerative arthritis, when established by x-
ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003.  For purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus 
on limitation of motion of the knee are DCs 5260 and 5261.

Normal range of motion of the knee is from zero degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under DC 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for 
limitation of extension of the leg to 5 degrees; a 10 percent 
rating will be assigned for limitation of extension of the 
leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 
30 percent rating will be assigned for limitation of 
extension of the leg to 20 degrees; a 40 percent rating will 
be assigned for limitation of extension of the leg to 
30 degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under DCs 5257 and 5003 
does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257, provided that a 
separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98, the VA General Counsel 
further explained that if a veteran has a disability rating 
under DC 5257 for instability of the knee, and there is also 
x-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (which finds that separate ratings 
under DC 5260 for limitation of flexion of the leg and 
DC 5261 for limitation of extension of the leg may be 
assigned for disability of the same joint).

The veteran was afforded a VA examination in October 2003.  
At this examination, the veteran reported having left knee 
pain occurring under the kneecap, radiation of pain to the 
outside of his calf, weakness, occasional stiffness, frequent 
instability, and edema.  He reportedly uses a knee brace 
which provides moderate relief.  On examination, the 
veteran's knees were symmetrical without swelling, effusions, 
or crepitus.  He did have left-sided joint line tenderness 
with the lateral aspect being more significant than the 
medical aspect.  Flexion of the left knee was 0 to 90 degrees 
out of 130 without pain.  His knees were reportedly stable to 
valgus and varus stress bilaterally, and his anterior and 
posterior drawers were negative bilaterally.  Muscle strength 
for the knees was 5/5 bilaterally, but when two-pound ankle 
weights were applied to the left ankle, the veteran could 
only perform 15 out of 20 requested left knee kicks.  The 
veteran was limited by left knee pain.  The examiner's 
diagnosis was that with regard to the left knee the veteran 
did have "some limitations in range of motion, muscle 
fatigue with DeLuca stress testing, and subjective complaints 
of pain, but otherwise there was no further clinical evidence 
to document arthritis or post-assault residual injury."  The 
examiner noted that with joint line tenderness, meniscal 
pathology could not be completely ruled out; however, the 
veteran's McMurray was negative which would lead the examiner 
away from such diagnosis of meniscal pathology.  A left knee 
x-ray was reported as negative.  

Private medical reports from 2003 show treatment for 
bilateral knee pain.  In an August 2003 treatment report, the 
veteran's private physician notes that with regard to the 
veteran's knees, he has "sort of plateaued."  He also notes 
that the veteran still has to use a cane for ambulation and 
he cannot do his usual and customary job with walking or 
climbing or kneeling.  A letter submitted from a postal 
mailhandlers union steward also reports the veteran's use of 
a cane and that he must now perform light duty work.  The 
Board notes that the competent medical evidence shows that 
besides the disabilities at issue in this appeal, the veteran 
also has nonservice-connected problems with his right knee, 
back, and both hips.  The statements from the union steward 
and the report from the private physician indicate that the 
veteran has disability relating to his left knee.  However, 
the Board finds that based on the competent medical evidence 
of record the veteran is adequately compensated for the level 
of disability of his left knee.       

The veteran has reported instability of the left knee; 
however, the competent evidence of record does not support a 
finding that the veteran warrants an evaluation in excess of 
10 percent based on instability or subluxation of the left 
knee.  Indeed, at the veteran's VA examination it was 
reported that his knees were stable to valgus and varus 
stress bilaterally, and his anterior and posterior drawers 
were negative bilaterally.   

Considering limitation of motion, a VA treatment note from 
May 2005 reports that the veteran had a full range of motion 
in the left knee at that time.  Even considering the findings 
from the October 2003 VA examination, showing flexion of the 
left knee to 90 degrees and extension to zero degrees the 
veteran would not warrant an evaluation in excess of 
10 percent.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  In fact, 
these ranges of motion do not even meet the requirements for 
zero percent ratings, which could be required in order to 
receive a compensable evaluation based on arthritis under DC 
5003.  See VAOPGCPREC 9-98; Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  Regardless, arthritis of the left knee is 
not shown by x-ray evidence.  

In summary, the veteran would not warrant an evaluation in 
excess of 10 percent based on either instability of the left 
knee or limitation of motion.  Additionally, as arthritis is 
not shown on x-ray, separate evaluations for both instability 
and limitation of motion would not be in order.  The veteran 
does not have the requisite left knee limitation of motion to 
warrant a compensable evaluation in the absence of arthritis.  
See id.  Accordingly, an evaluation in excess of 10 percent 
for chondromalacia, left knee is not in order.  

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202, including whether there is a basis 
for assigning a rating in excess of 10 percent due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  The Board 
finds that the effects of pain reasonably shown to be due to 
the veteran's service-connected chondromalacia, left knee are 
contemplated in the 10 percent rating currently assigned.  
Likewise, while the veteran experienced some muscle fatigue 
with stress testing, there is no indication that pain or 
muscle fatigue, due to the veteran's left knee disability, 
causes functional loss greater than that contemplated by the 
10 percent evaluation assigned by the RO.  See 38 C.F.R. 
§ 4.40; DeLuca, supra.

B. Right Ankle

Moderate limitation of motion of the ankle warrants a 
10 percent evaluation; a 20 percent evaluation requires 
marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271.  
The words "moderate" and "marked" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.  

Normal ankle dorsiflexion is to 20 degrees, with plantar 
flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The veteran does not have malunion or nonunion of the tibia 
and fibula, ankylosis of the ankle, ankylosis of 
subastragalar or tarsal joint, or malunion of the os calcis 
or astragalus.  Therefore, DCs 5262, 5270, 5272 and 5273 are 
not applicable.  38 C.F.R. § 4.71a, DCs 5262, 5270, 5272, 
5273 (2007).

The veteran was afforded a VA examination in October 2003.  
At that examination, he reported having pain, weakness, 
edema, and paresthesia with instability of the right ankle.  
He reportedly took medication which provided moderate relief 
from his right ankle pain.  On examination, the veteran's 
ankles were symmetrical without edema, there was no 
tenderness to palpation, and there was no crepitus or clicks 
with any range of motion.  Dorsiflexion of the right foot was 
limited to 15 out of 20 degrees and plantar flexion was 0 to 
45 degrees.  Muscle strength to his ankles was 5/5 
bilaterally, and he was able to dorsiflex his right foot 5 
out of 5 requested times with two-pound ankle weights applied 
to the forefoot without pain or fatigue.  The examiner 
diagnosed right ankle mild to moderate degenerative joint 
disease with slight limitations in range of motion secondary 
to traumatic injury.  A VA treatment note from May 2005 
reports that the veteran had a full range of motion in the 
right ankle at that time.  

The competent medical evidence of record shows that the 
veteran's right ankle disability is currently, primarily 
manifested by pain and some limitation of motion.  The Board 
does not associate the findings with anything worse than 
"moderate" limitation of motion.  As such, an evaluation in 
excess of 10 percent for residuals of injury to right ankle 
is not warranted.  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected residuals of injury to right ankle are 
contemplated in the 10 percent rating currently assigned.  
There is no indication that pain, due to disability of the 
right ankle, causes functional loss greater than that 
contemplated by the 10 percent evaluation assigned by the RO.  
See 38 C.F.R. § 4.40; DeLuca v. Brown, supra.

C. Conclusion

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 10 percent evaluation for his left knee or right ankle 
disabilities, the Board finds that the preponderance of the 
evidence does not support his contentions, for all the 
reasons stated above.  The Board is responsible for weighing 
all of the evidence and finds that the preponderance of it is 
against an evaluation in excess of 10 percent for 
chondromalacia, left knee, or for residuals of injury to 
right ankle and there is no doubt to be resolved.  Gilbert, 
1 Vet. App. at 55.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 10 percent evaluations for 
chondromalacia, left knee, and residuals of injury to right 
ankle are clearly contemplated in the Schedule and that the 
veteran's service-connected disabilities are not so 
exceptional nor unusual such as to preclude the use of the 
regular rating criteria. 


ORDER

Entitlement to an increased rating for chondromalacia, left 
knee, currently evaluated as 10 percent disabling is denied.  

Entitlement to an increased rating for residuals of injury to 
right ankle, currently evaluated as 10 percent disabling is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


